Citation Nr: 0305218	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease, lumbar 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted a claim of 
entitlement to service connection for degenerative disc 
disease, lumbar spine, and assigned an initial 10 percent 
evaluation for that disability.  The veteran disagreed with 
the initial disability evaluation assigned for degenerative 
disc disease, lumbar spine, and, after issuance of a 
statement of the case in December 2001, the veteran submitted 
a timely substantive appeal in January 2002.

In a substantive appeal submitted in January 2002, the 
veteran requested a hearing before the Board at the local RO.  
The veteran testified before the undersigned member of the 
Board by way of a videoconference hearing, with the veteran 
in Louisville, Kentucky, in April 2002.  The veteran 
submitted additional evidence at that hearing, together with 
a written and signed waiver of consideration of that evidence 
by the agency of original jurisdiction.  The veteran's waiver 
of his right to review of that evidence by the RO is valid, 
and appellate review may proceed.  38 C.F.R. § 20.1304(c) 
(2002).

At his personal hearing at the RO in August 2001, and in a 
videoconference hearing before the Board in April 2002, the 
veteran testified that his service-connected back disability 
left him unable to perform the physical work of being an 
electrician and had "just about put [him] out of business."  
In a statement submitted in January 2003, the veteran stated 
that his income had dropped so much he no longer needed to 
file an income tax report.  It appears that the veteran has 
raised a claim for total disability based on individual 
unemployability due to service-connected disability (TDIU).  
This claim is REFERRED to the RO for follow-up and any 
further action needed.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's degenerative disc disease, lumbar spine, 
prior to January 16, 2001, was manifested by full range of 
motion, without pain on motion except during exacerbations, 
and was asymptomatic between exacerbations, which occurred, 
on average, about once every six weeks, and were manifested 
by increased low back pain, moderate to severe limitations of 
motion, and infrequent but occasional medical or chiropractic 
treatment; the veteran's overall symptomatology and 
disability was no more than moderate.

3.  From January 16, 2001 to October 28, 2001, the veteran's 
degenerative disc disease, lumbar spine, was manifested by 
pain, stiffness, and lack of endurance for activity but not 
by specific weakness, by decreased left Achilles tendon 
reflex, and by increased frequency of episodes of 
incapacitating back pain, but not by more than moderate 
limitation of motion except during exacerbations, so that the 
veteran's overall symptomatology and disability, including 
consideration of incapacitating episodes, was no more than 
severe.  

4.  From October 29, 2001, the veteran's degenerative disc 
disease, lumbar spine, has been manifested by incapacitating 
exacerbations of pain with severe limitation of motion 
occurring, on the average, once or twice monthly, lasting up 
to 7 days for moderate exacerbations to three weeks for 
severe exacerbations, resulting not only from strenuous 
exertion but also from activities such picking up a pencil, 
although the veteran remains able to ambulate without an 
assistive device and is able to perform activities of daily 
living, at least between periods of exacerbation.



CONCLUSIONS OF LAW

1.  Through January 15, 2001, the criteria for a 20 percent 
initial evaluation for degenerative disc disease, lumbar 
spine, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002, as in effect prior to September 
23, 2002).

2.  From January 16, 2001, to October 28, 2001, the criteria 
for a 40 percent initial evaluation for degenerative disc 
disease, lumbar spine, were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2002, as in effect prior 
to September 23, 2002).

3.  From October 29, 2001, the criteria for a 60 percent 
initial evaluation for degenerative disc disease, lumbar 
spine, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002, as in effect prior to September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002); see 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for service-connected 
degenerative disc disease, lumbar spine, and that pain and 
industrial impairment due to that disability are far more 
severely disabling than the 10 percent evaluation assigned 
reflects.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran was notified, by a rating decision prepared in 
November 2000 and issued to the veteran in December 2000, of 
the criteria for a 20 percent evaluation, the next higher 
evaluation in excess of 10 percent, for his service-connected 
disability.  

In a February 2001 letter, the RO informed the veteran of the 
enactment of the VCAA, and of VA's duties to him under the 
new provisions.  In particular, the RO specifically notified 
the veteran of the criteria for each evaluation level, from 
10 percent to 60 percent, for his service-connected 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The RO provided a list of the actions it had undertaken to 
assist the veteran to substantiate his claim, and the RO 
identified additional actions the veteran could take to 
identify evidence needed to substantiate the claim.  In April 
2001, the RO notified the veteran of the availability of 
resolution of disagreement through the post-decision review 
process with a Decision Review Officer.  

The RO obtained copies of the veteran's VA outpatient 
treatment at the Lexington, Kentucky VA Medical Center, 
statements from the veteran's family, and statements from the 
private treatment provider identified by the veteran.  The 
veteran was afforded VA examinations in July 2000 and October 
2001.  The veteran testified at a personal hearing conducted 
in August 2001.  The RO then issued a statement of the case 
(SOC) in December 2001 which discussed the relevant 
regulations and the evidence.  Thereafter, the veteran 
testified before the Board, by videoconference, in April 
2002, as noted in the Introduction, above.  

In addition to the enactment of the VCAA during the pendency 
of the veteran's appeal, 38 C.F.R. § 4.71a, Diagnostic Code 
5293, the regulation governing evaluation of the veteran's 
service-connected lumbar disc disease, was also revised, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  By a letter issued in December 2002 to 
the veteran and to his representative, the Board informed the 
veteran that the regulation governing the evaluation of his 
service-connected disability had been revised, and the Board 
notified the veteran of the effective date of the revision.  
The Board afforded the veteran an opportunity to submit 
additional evidence pertinent to the revised criteria, and 
provided the veteran with a copy of the revised regulation as 
published in the Federal Register.  The veteran responded to 
this letter by providing an additional personal statement and 
an additional clinical statement.

In this case, VA's duties have been fulfilled to the extent 
possible.  The initial rating decision, a specific VCAA 
letter which addressed the RO's duties and action it would 
undertake and what actions the veteran was responsible for, 
the April 2001 letter, the SOC, and the Board's December 2002 
letter which informed the veteran of the applicable laws and 
regulations, met the duty to notify the veteran.  
Specifically, the veteran has been informed of the 
information and evidence he could submit to substantiate his 
claim, and was informed as to what actions he was responsible 
for, and what activities VA would be responsible for in the 
development of his claim.  The veteran was afforded two VA 
examinations and provided personal testimony twice, once 
before the RO and once before the Board.  The RO has obtained 
the VA and private clinical records identified by the 
veteran, and the veteran has testified that there are no 
additional sources of records.   VA has met each duty to the 
veteran, including as specified in the VCAA.  Additional 
development of this matter is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West Supp. 2002).

Factual Background, Claim for Increased Initial Evaluation

VA outpatient clinic records dated in July 1999 reflect that 
the veteran complained of low back pain.  He rated his pain 
as a level two on a scale of one to ten.  He indicated that 
his back "went out" two weeks previously, but was now better.  
The assessment was status post low back strain, resolving, 
neurologic function intact.

VA outpatient clinic records in March 2000 reflect that the 
veteran was having pain in the low back with radiation down 
the right leg and foot and occasional tingling and numbness 
but no bowel or bladder incontinence.  Robaxin and Voltaren 
were prescribed, and the veteran was to have a MRI (magnetic 
resonance imaging) if his symptoms did not improve.  There 
was pain with straight leg raising to 45 degrees and pain 
with dorsiflexion of the foot.  There was also right 
paraspinous muscle spasm.

In a statement dated in January 2000, the veteran noted that 
he was unable to lift more than 10 pounds and that his back 
pain prohibited side-to-side and bending motions.

On VA examination conducted in July 2000, the veteran 
reported having back pain at times during service during 
jumps from helicopters, and reported intermittent trouble 
with his back from that time.  He reported occasional 
episodes of very sudden onset when his back would "go out."  
At those times, he stated, he had very severe back pain and 
had to walk bent over.  If he rested and did very little for 
a few days, the symptoms would subside.  He reported that 
such acute episodes occurred an average of every six weeks 
and lasted from 3 to 7 days.  His symptoms were worse before 
he stopped working full-time.  During the episodes of pain, 
the veteran reported having numbness in the lower extremities 
radiating down from the lower buttocks, with numbness more 
marked on the right than on the left.

Objectively, the veteran was able to stand on either lower 
extremity alone without difficulty.  He was able to perform 
straight leg raising to 80 degrees bilaterally without any 
complaint of back pain.  There was no tenderness on palpation 
of the lumbar spine or of the paraspinal muscles at the 
lumbar level.  Forward flexion was to 90 degrees.  Extension 
backward was to 30 degrees, and lateral bending was to 35 
degrees bilaterally.  The veteran did not complain of pain or 
grimace during range of motion of the back.  Both knee jerks 
and both ankle jerks were normal and equal.  The right 
plantar reflex was normal, but the left plantar reflex could 
not be elicited.  Radiologic examination of the lumbosacral 
spine revealed severe degenerative changes and mild narrowing 
of the L4 disc space with associated spurring.  MRI showed 
degenerative disc disease of the lumbar spine with a central 
disc bulge at L3-4 and at L4-5.  The examiner concluded that 
the veteran incurred traumatic injury to the lumbar spine in 
service.  

August 2000 VA outpatient treatment notes reflect that 
electromyogram and nerve conduction studies of the right leg 
were normal, with no evidence of radiculopathy.
  
By a statement submitted in May 2001, the veteran's wife 
stated that he had lost at least 57 days of work since 
January 1, 2001, as a result of the service-connected back 
disability.  The veteran's son also submitted a statement 
indicating that the veteran had lost 57 days of work in the 
past four months due to his back disease.

At a personal hearing conducted in August 2001, the veteran 
testified that he went to the chiropractor for his back 
problems about every two weeks.  He testified that he had 
been advised by the chiropractor not to lift more than 5 
pounds at a time.  He testified that he had lost time from 
work, with three weeks at one time being the longest 
uninterrupted period of work loss.  He testified that he was 
no longer really able to work as an electrician, and now 
worked with an assistant, who was taking over the physical 
aspects of the work for him, with the veteran in a 
supervisory capacity.

On VA examination conducted October 29, 2001, there was 
tenderness to palpation of the paraspinal muscles and lumbar 
supporting ligaments.  The veteran was able to forward flex 
to 80 degrees with pain and extend to 15 degrees with pain.  
Lateral bending was to 35 degrees bilaterally and rotation to 
45 degrees bilaterally, both with pain.  Straight leg raising 
was negative.  There was numbness of the left foot.  The left 
Achilles tendon reflex was decreased.  The examiner concluded 
that abnormalities on examination of the asymptomatic left 
side were consistent with previous disc herniation, now 
apparently resolved, with loss of reflex, L5-S1.

By a January 2002 letter, the veteran's chiropractor stated 
that he had been treating the veteran for mechanical low back 
pain on an "as needed" basis for the past 10 years.  He 
stated that the veteran's low back pain was persistent and 
varied from moderate to severe with occasional radiation to 
the lower extremities.  The chiropractor noted that the 
veteran was self-employed as an electrician and was not 
capable of doing all activities of his vocation because of 
his low back problems.

At a videoconference hearing conducted in April 2002, the 
veteran testified that his back disease had essentially ended 
his self-employment as an electrician.  He testified that he 
now worked about 10 hours per week as compared to 40 to 45 
hours per week previously.  The veteran testified that he 
could probably only walk about 100 yards before his back pain 
would start to cause problems.  He used a handrail when going 
up steps if one was available.  He testified that he had pain 
radiating down his legs, usually to one leg at a time but not 
both.  He testified that "any little thing" would now cause 
his back to "go out" and that he might be back up in three or 
four days, but then his back would go out again very soon.  
He testified that he was seeing the chiropractor two or three 
times a month, or sometimes more often, if he could afford 
it.  

In a statement submitted by the veteran in January 2003, the 
veteran indicated that he had periods of two to three weeks 
of incapacitation after his back "goes out" at least three or 
four times a year.  A January 2003 statement from the 
veteran's chiropractor reiterated that the veteran had 
chronic intervertebral disc syndrome with episodic changes in 
severity and had to adjust his workload accordingly.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In contrast, evidence to be considered in the appeal 
of an initial assignment of a disability rating following the 
original grant of service connection, as in the case on 
appeal, is not limited to the evidence reflecting the current 
severity of the disorder.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Rather, in cases where a veteran has 
disagreed with an assigned initial disability evaluation, it 
is possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, or "staged" ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's disability due to service-
connected intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293.  Under the previous 
version of DC 5293, a 10 percent evaluation is warranted with 
mild symptomatology.  A 20 percent evaluation is warranted 
with moderate intervertebral disc syndrome symptoms and 
recurring attacks of symptomatology.  A 40 percent evaluation 
is warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  The next higher 
evaluation, a 60 percent evaluation, is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absence 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
DC 5293.

During the pendency of the veteran's appeal, effective 
September 23, 2002, regulations governing assignment of 
evaluations for disability due to intervertebral disc 
syndrome were revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  In light of the grant herein of a 60 
percent evaluation from October 29, 2001, the Board has 
considered whether the veteran is entitled to an evaluation 
in excess of 60 percent from September 23, 2002, under the 
revised regulation.  Under the revised version of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  Thus, a 60 percent 
evaluation is the maximum schedular evaluation assignable 
under the revised regulation.  As the Board has determined 
that the veteran is entitled to a 60 percent evaluation from 
October 29, 2001, the revised regulation does not allow a 
higher evaluation.  

The second note to the revised regulation states that, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes, 
and neurologic disabilities are to be separately evaluated 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  A third note directs that, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment may be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  However, 
the regulation does not provide for an evaluation in excess 
of 60 percent.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002).

By a letter issued in December 2002, the Board notified the 
veteran of the revised regulation and its applicability to 
his claim.  The Board afforded the veteran the opportunity to 
provide additional information and evidence to establish an 
increased initial evaluation under the revised regulation.  
As noted above, the veteran submitted a letter in January 
2003 in which he indicated that, each time his back went out, 
he was incapacitated for two to three weeks, and submitted a 
January 2003 medical statement from his chiropractor, L.R.S., 
DC.  The chiropractor said that the veteran had episodic low 
back pain due to degenerative joint disease and 
intervertebral disc syndrome at multiple levels.  The 
chiropractor further noted that the veteran was a self-
employed electrician, and had to reduce his workload because 
of back pain.

In this case, the veteran's VA clinical records reflect 
treatment of a low back disability only one time in 1999.  At 
that time, the veteran had suffered an exacerbation of 
symptoms, but those symptoms were resolving.  The VA provider 
noted that neurologic functions were intact.  The veteran was 
obtaining private chiropractic treatment for back pain, and a 
March 2001 statement from the chiropractor's office reflects 
that the veteran was treated three times in 1999 for 
mechanical low back pain.  The veteran's symptoms of 
degenerative back disease during this period appear to have 
been generally mild, so as to warrant a 10 percent evaluation 
most of the time.  However, the veteran reported that he was 
experiencing some periods of exacerbation, with symptoms 
described as moderate to moderately incapacitating.  The 
veteran's reports of episodic exacerbation are credible.  The 
evidence includes objective findings of pathology, and the 
veteran's reports of his symptoms throughout the pendency of 
this appeal are credible.  Resolving doubt in the veteran's 
favor, it appears that the veteran's back disability was 20 
percent disabling during this time.  

In March 2000, the veteran had an exacerbation of symptoms, 
and a muscle relaxant (Robaxin) was prescribed.  On VA 
examination in July 2000, the veteran had full range of 
motion without pain.  There was no muscle spasm or 
tenderness.  The veteran reported that he had stopped working 
full-time, and this decreased his symptoms.  However, the 
evidence reflects that the left plantar reflex could not be 
elicited, and the veteran reported that he could have 
episodes of back pain so severe that he could only walk a few 
steps, bent over, after doing something as simple as 
extending his arm to shake hands.  However, in view of the 
specific finding that the veteran's back disability was 
"virtually asymptomatic" at the time of the July 2000 
examination, an evaluation in excess of 20 percent is not 
warranted as of the VA examination in July 2000.  Thus, 
during this period, which began when the veteran submitted 
the initial claim for service connection for a back disorder, 
a 20 percent evaluation is warranted.  

However, the veteran's disability picture changed in 2001.  
As described above, in May 2001, the veteran, his wife, and 
his son stated that the veteran had already missed 57 days of 
work that year.  In the statement submitted in May 2001, the 
veteran stated he had been taking methocarbamol (Robaxin) 750 
milligrams three times per day, as prescribed by VA, since 
January 16, 2001.  The January 16, 2001 VA treatment notes 
are not of record, although treatment notes later in 2001 are 
of record.  However, the veteran's statement that he was 
treated on that date is credible, and the Board finds that 
the clinical evidence of record reflects increased disability 
beginning as of the veteran's January 2001 treatment.  

The veteran's testimony at the personal hearing conducted in 
August 2001 notes that he required more frequent visits to 
the chiropractor, as compared to 1999 and 2000.  The veteran 
testified that he was no longer able to lift more than 5 
pounds, and that he was no longer able to perform some of the 
physical work of being an electrician, such as crawling in 
small places, working in tight spaces, going up and down 
ladders, and the like.  He testified that he was able to 
continue working regularly because his son was functioning as 
an assistant who would perform the work as instructed by the 
veteran.  

The evidence for the period from January 16, 2001, through 
the testimony provided at the August 2001 personal hearing, 
reflects that the veteran had frequent attacks of severe 
recurring symptoms with intermittent relief, so as to warrant 
a 40 percent evaluation under DC 5293.  There is no objective 
evidence prior to January 16, 2001 which might allow the 
Board to ascertain that the veteran's symptoms had increased 
prior to that date, so January 16, 2001 is the earliest date 
as of which an increase in disability is ascertainable.

The findings of the October 29, 2001 VA examination again 
reflect a change in the veteran's disability picture.  
Although the veteran retained almost a full range of motion 
of the lumbar spine at the time of the October 2001 VA 
examination, the examiner noted that there was pain, 
apparently during the entire range of motion, for range of 
motion in all planes.  The examiner concluded that the 
veteran had had a disc herniation, which was now resolving.  
These findings note a new diagnosis, since previously, disc 
bulges, but not actual disc herniation, had been diagnosed.

The veteran's testimony at his April 2002 Board hearing was 
consistent with the history and findings at the October 2001 
VA examination, and reflected that the veteran now had more 
frequent episodes of incapacitating back pain, and reflected 
that a wider variety of activities, including, as the veteran 
described it, bending to pick up a pencil, could trigger an 
incapacitating episode.  The veteran's testimony also 
reflects that the period between incapacitating episodes was 
decreasing.  Resolving doubt in the veteran's favor, the 
Board finds that it is factually ascertainable that the 
veteran met the criteria for a 60 percent evaluation at of 
the VA examination on October 29, 2001.

The Board has considered whether any staged rating could be 
increased under any other diagnostic code.  An evaluation in 
excess of 20 percent is available under either DC 5292, for 
severe limitation of motion of the lumbar spine, or under DC 
5295.  However, the evidence prior to January 16, 2001 
establishes that the veteran had episodic severe limitation 
of motion of the lumbar spine, but not so frequently as to 
approximate the criteria for a 40 percent evaluation.  
Rather, the clinical records reflect that, except during 
infrequent periods of exacerbation of back pain, the veteran 
had full range of motion, without pain on motion.  

The Board has considered whether an evaluation in excess of 
40 percent is warranted prior to October 29, 2001.  The Board 
notes that the 40 percent evaluation for the period from 
January 16, 2001 to October 28, 2001 has been granted based 
on the veteran's statements and testimony.  While this 
evidence reflects an increased level of disability, in excess 
of 20 percent, there is no clinical evidence which allows the 
Board to factually establish that the criteria for a 60 
percent evaluation have been met or approximated prior to 
October 29, 2001.  In particular, although the veteran's 
statement of May 2001, supported by the statements of his 
wife and son, reflect that the veteran is missing a greater 
amount of work than would be commensurate with a 40 percent 
evaluation, the veteran's testimony at the August 2001 
hearing reflects that the veteran was attempting a different 
method of work, with an assistant to do some of the more 
strenuous tasks or those that caused the veteran to have back 
pain, and the veteran's testimony indicated that he was again 
working regularly and could, for example, walk up to a mile.  
Thus, the preponderance of the evidence is against an 
evaluation in excess of 40 percent for this period. 

An evaluation in excess of 60 percent is not warranted at any 
time during the pendency of the claim.  In particular, the 
veteran was able to ambulate without any assistive device, 
although with increased pain after walking more than one 
hundred yards at a time, and although, during exacerbations, 
he generally walked only a few steps until symptoms began to 
subside, and he does use a handrail when going up steps if 
one is available.  Although the veteran has signs of 
neurologic abnormality in the left lower extremity, those 
symptoms do not impair use of the left lower extremity as 
compared to the right, including for balance and propulsion.  
No problems with balance have been observed clinically, and 
the veteran reports that he has no problems with balance.  
There is no foot drop.  The 60 percent evaluation granted 
from October 29, 2001, is the maximum schedular evaluation 
available under DC 5293, including as revised, from September 
23, 2002. 

The Board has therefore considered whether an evaluation in 
excess of 60 percent is warranted under any other diagnostic 
code or regulatory provision from October 29, 2001.  However, 
a 60 percent evaluation is the maximum schedular evaluation 
available under diagnostic codes applicable to evaluation of 
lumbosacral disability, except for diagnostic codes providing 
criteria for paralysis, ankylosis of the entire lumbar spine, 
or other medical findings not present in this case.  
 
According to VAOPGCPREC 9-98, VA General Counsel determined 
that if a musculoskeletal disability is rated under a 
specific diagnostic code that involves limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VAOPGCPREC 36-97 held that DC 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic or lumbar 
vertebrae.  However, as discussed above, the 60 percent 
evaluation assigned in this decision reflects that the 
veteran has pain with range of motion, since the veteran has 
essentially full range of motion.  While the veteran has 
severe limitation of motion and pain during exacerbations, 
and does have relief from those symptoms, if he avoids 
strenuous activity or motions that trigger exacerbation of 
back pain, nevertheless, given the activities he must avoid, 
the Board finds, resolving doubt in the veteran's favor, that 
he has pronounced back symptomatology.

The RO considered whether the claim should be referred for 
extraschedular evaluation, and concluded that an 
extraschedular evaluation was not warranted.  The Board notes 
that a rating in excess of the staged ratings currently 
assigned may be granted if the evidence demonstrates that the 
veteran's disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Because the RO considered an extra-schedular 
rating during the current appellate process, including in the 
December 2001 statement of the case, the Board also has 
jurisdiction to consider this regulation.  See VAOPGCPREC 6-
96; Floyd v. Brown, 9 Vet. App. 88 (1996).

The veteran has not been hospitalized for his service-
connected degenerative disc disease of the lumbar spine 
during the pendency of this appeal.  The veteran has been 
limited in his occupational endeavors, because of the 
strenuous nature of his work as an electrician; however, the 
evidence reflects that the veteran's decreased industrial 
capacity in each period of the staged initial ratings 
assigned in this decision is reasonably commensurate with the 
staged evaluation assigned for that period.  There is no 
evidence that the veteran has manifested symptomatology not 
encompassed within the criteria of the assigned diagnostic 
code.  

The Board finds that the veteran's service-connected 
degenerative disc disease of the lumbar spine is not 
manifested by unusual or exceptional disability factors; 
rather, the veteran's disability is manifested by exactly 
those factors addressed in the criteria of DC 5293.  To the 
extent that the veteran contends that his occupational 
impairment is greater than that of other veterans who are 
similarly evaluated because of the strenuous nature of his 
work, the Board notes that a claim of TDIU has been referred 
to the RO for development.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

For the reasons discussed, the Board concludes that the 
preponderance of the evidence is against an initial 
evaluation in excess of 20 percent prior to January 16, 2001, 
is against an initial evaluation in excess of 40 percent 
prior to October 29, 2001, and is against an initial 
evaluation in excess of 60 percent from that date, and that 
the case does not warrant a referral for extraschedular 
consideration.  


ORDER

A 20 percent initial evaluation for degenerative disc 
disease, lumbar spine, is granted through January 15, 2001; 
from January 16, 2001, to October 28, 2001, a 40 percent 
initial evaluation for degenerative disc disease, lumbar 
spine, is granted; and from October 29, 2001, a 60 percent 
initial evaluation for degenerative disc disease, lumbar 
spine, is granted; each award is subject to laws and 
regulations governing effective dates of monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

